Rose, J.
Appeal from an order of the Family Court of Clinton County (Lawliss, J.), entered April 2, 2007, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 10-A, to extend the placement of respondent’s child.
After respondent admitted that she had neglected her daughter (born in 1989), Family Court entered an order on September 15, 2005 placing the child in petitioner’s care for a period of six months. The placement was later extended in March and September 2006. At a permanency hearing in March 2007, respondent appeared without counsel and requested an adjournment. Family Court denied the request and extended the child’s placement, and an accompanying order of protection, for an additional six months. Respondent now appeals.
Not only does it appear from the record that the last order extending the placement of respondent’s daughter and the related order of protection have expired by their own terms (see Matter of Senator NN., 21 AD3d 1187, 1188 [2005]; Matter of Wayne C., 11 AD3d 775 [2004]), but, also, the child attained the age of 18 during the pendency of this appeal (see Matter of Jamie D., 255 AD2d 631, 632 [1998]). Therefore, this appeal is moot and we find no exception to the mootness doctrine to be applicable (see Matter of Mayorca-Piccolo v Piccolo, 37 AD3d 913, 913-914 [2007], lv dismissed 8 NY3d 994 [2007]).
Mercure, J.E, Peters, Carpinello and Kavanagh, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.